Case 1:19-cr-O0606-SHS Document 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - = = = = = - = = - - =|

 

UNITED STATES OF AMERICA : INDICTMENT
- Ve. - : 19 Cr.

DELOWAR MOHAMMED HOSSAIN

Defendant. : a

 

COUNT ONE

{Attempted Provision of Material Support and Resources
for Terrorism)

The Grand Jury charges:

1. From at least in or about September 2018, up to and
including July 26, 2019, in the Southern District of New York and
elsewhere, DELOWAR MOHAMMED HOSSAIN, the defendant, knowingly and
intentionally attempted to provide “material support or
resources,” as that term is defined in Title 18, United States
Code, Section 2339A(b}), namely, property, services, communications
equipment, weapons, and personnel (including himself), knowing and
intending that they were to be used in preparation for and in
carrying out a violation of Title 18, United States Code, Section
2332, to wit, HOSSAIN attempted to travel outside the United States
in order to join a terrorist group for the purpose of killing

nationals of the United States located outside the United States.

(Title 18, United States Code, Section 2339A.)

 
Case 1:19-cr-O0606-SHS Document 8 Filed 08/26/19 Page 2 of 5

COUNT TWO

(Attempting to Make or Receive a Contribution of
Funds, Goods, and Services to the Taliban)

The Grand Jury further charges:

2. From at least in or about September 2018, up to and
including July 26, 2019, in the Southern District of New York and
elsewhere, DELOWAR MOHAMMED HOSSAIN, the defendant, a United
States person, willfully attempted to make a contribution of funds,
goods, and services to and for the benefit of the Taliban, a
specially designated global terrorist, in that HOSSAIN attempted
to provide to the Taliban personnel, funds, goods, and services.

(Title 50, United States Code, Section 1705{a); and Title 31,
Code of Federal Regulations, Sections 595.204, 595.205, and
595,311.)

FORFETTURE ALLEGATIONS

 

3. As a result of planning and perpetrating a Federal
crime of terrorism against the United States, as defined in Title
18, United States Code, Section 2332b{g) (5), as alleged in Count
One of this Indictment, DELOWAR MOHAMMED HOSSAIN, the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 981(a){1)(G) and Title 28, United States Code,
Section 2461(c), any and all assets, foreign and domestic, of the
defendant; any and all assets, foreign and domestic, affording the
defendant a source of influence over any entity or organization

engaged in planning or perpetrating said offense; any and all
Case 1:19-cr-O0606-SHS Document 8 Filed 08/26/19 Page 3 of 5

assets, foreign and domestic, acquired or maintained with the
intent and for the purpose of supporting, planning, conducting or
concealing said offense; any and all assets, foreign and domestic,
derived from, involved in, or used or intended to be used to commit
said offense, including but not limited to a sum of money in United
States currency representing the total amount of the defendant’s
assets.

4, As a result of committing the offense alleged in
Count Two of this Indictment, DELOWAR MOHAMMED HOSSAIN, the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 981(a) (1) (C), and Title 28, United
States Code, Section 2461, alli property, real and personal, that
constitutes or is derived from proceeds traceable to the commission
of the offense alleged in Count Two of this Indictment, including
but not limited to a sum of money representing the amount of
proceeds obtained as a result of the offense.

Substitute Assets Provision

 

3. tf any of the above-described forfeitable
property, as a result of any act or omission of DELOWAR MOHAMMED

HOSSAIN, the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

3

 
Case 1:19-cr-O0606-SHS Document 8 Filed 08/26/19 Page 4 of 5

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

‘cannot be subdivided without difficulty,
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p), and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the
defendant up to the value of the above forfeitable property.

{Title 18, United States Code, Section 981;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Lb estas Sel Grelrn S TBcrmon

FOREPERSON ~ GEOFFRE . BERMAN
United States Attorney

 
Case 1:19-cr-O0606-SHS Document 8 Filed 08/26/19" Page 5 of 5

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
—_— Vv. —

DELOWAR MOHAMMED HOSSAIN,

Defendant.

 

INDICTMENT
19 Cr.

(18 U.S.C. § 2339A; 50 U.S.C. § 1705{a);
31 CFR §§ 595.204, 595.205, and 595.311)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

Mhespus Hk | Foreperson.

¢}o6] 9 Indictment Ghed

ea

Coa) wheel A - DF Stein

KH Povnec

 

 

 

osm)
